


110 HR 4224 IH: To prohibit the Secretary of State from making a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4224
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Fossella
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the Secretary of State from making a
		  contribution to the United Nations until such time as the United Nations is in
		  compliance with fire, building, and safety codes.
	
	
		1.Withholding of contributions
			 to the United Nations for building noncomplianceThe Secretary of State may not make a
			 contribution to any regularly assessed biennial budget of the United Nations
			 unless the Secretary has—
			(1)confirmed with the
			 Mayor of the City of New York that United Nations facilities located in the
			 City are in full compliance with all fire, building, and safety codes;
			 and
			(2)submitted to
			 Congress a certification with respect to a confirmation under paragraph
			 (1).
			
